Reversed and Rendered and Opinion filed January 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00075-CR

                       RODNEY LEE ROOT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1606631

                                    OPINION

       Appellant Rodney Lee Root appeals his conviction for failure to comply with
a sex offender registration requirement. In two issues, Appellant contends (1) the
trial court “reversibly erred in overruling [his] objection that a constructive
amendment/variance had been established at the end of trial”; and (2) the evidence
is legally insufficient to support his conviction. We reverse and render a judgment
of acquittal.
                                   BACKGROUND

      Appellant was convicted of possession of child pornography in 2009, which
subjected him to registration as a sex offender under article 62.102 of the Texas Code
of Criminal Procedure for his lifetime. See Tex. Code Crim. Proc. Ann. arts.
62.101(a)(2), 62.102. In September 2018, the State charged Appellant by indictment
with failure to register as a sex offender by failing to disclose his establishment of
an online identifier. See Tex. Code Crim. Proc. Ann. arts. 62.102(a), 62.051(a), (f).
The indictment alleged that:

   • Appellant on or about August 5, 2015,

   • unlawfully, while Appellant had a reportable conviction for the offense of
      possession of child pornography,

   • and while knowing that he was subject to registration under the Texas sex
      offender registration program,

   • and after not having provided the identification of an online identifier
      established or used by Appellant on the registration form,

   • failed to timely report in person to the local law enforcement agency, namely,
      the City of Houston Police Department, and provide the online identifier that
      Appellant established, namely RodRoot69@gmail.com,

   • by failing to provide said information to said local law enforcement agency,

   • within seven days after Appellant’s release from the penal institution.

A three-day trial was held in January 2019. At trial, Officer Vawters of the Houston
Police Department Sex Offender Compliance Unit testified that Appellant registered
prior to his release from incarceration at TDCJ on July 21, 2015. The pre-release
notification form under the Texas Sex Offender Registration Program contained

                                          2
numerous items of information, including a lifetime duty to register, a duty to appear
in person seven days after his release at the Houston Police Department to verify and
complete his registration, and a duty to report any changes to online identifiers
within seven days. Appellant initialed all items on the form and signed the pre-
release form on July 21, 2015. Appellant was released from prison on July 28, 2015.

       Officer Vawters explained that when a person is registered by the TDCJ, he
is registered as a sex offender but must appear after release at his local department
to register there. Officer Vawters explained that when the person first appears at his
local department, he makes an appointment and “then we do the research, check their
background, make sure they have a registrable offense. The guy will show up for
his appointment where we’ll have all that paperwork done, we’re typing it into our
database and ask all our questions: Name, date of birth, socials, verify his offenses,
fingerprinting, if we don’t already have fingerprints.”

       Officer Vawters testified that Appellant came to the Houston Police
Department on August 3, 2015 and signed an Acknowledgement Form for Transfer
and DPS Identification. On the form, Appellant provided his post-release address in
Houston and was given an appointment for November 2, 2015. Officer Vawters
explained that this form exists because “when someone comes in, we don’t have any
information on them. We need to research it before we can register him. So we
have to set him an appointment. This proves what date he showed up in our office,
what address he told us he was going to stay at, and like it has the phone number and
date of birth on there, then we sign it and we tell him when to come back, then we
let him sign it.”

       Appellant appeared as required for his scheduled appointment on November
2, 2015, which Officer Vawters explained was the first date he could register with
the Houston Police Department. Officer Vawters testified that she generated a

                                          3
registration update form based on Appellant’s responses to her questions. Among
the questions she asked were inquiries if Appellant has any emails, online identifiers,
or social media. Because Appellant stated he did not have an email, Appellant’s sex
offender update form states “Email: None”. Appellant signed this update form.
Officer Vawters also filled out another verification of registration form during
Appellant’s appointment, which included many rules he was required to follow
(rules identical to those contained in the form he initialed and signed at TDCJ).
Officer Vawters testified that she read and explained the rules to Appellant;
Appellant was also given an opportunity to read the rules contained on the form and
ask questions about them before initialing next to each rule and signing the form.
Among the rules he initialed on the verification of registration was the following:
“Change in On-Line Identifiers: Not later than the 7th day, I shall report any changes
to online identifiers or establishment of any new online identifier not already
included on my registration form to my primary registration authority in the manner
prescribed by the authority.”

      Sergeant Jones of the Houston Police Department Internet Crimes against
Children Unit also testified at trial. She stated that on February 25, 2016, as part of
an investigation, she went to the residence Appellant had provided as his address on
his verification registration forms. In the bedroom where Appellant slept, Sergeant
Jones collected a laptop and a cell phone. She also spoke to Appellant at the time
she went to the residence. Sergeant Jones recorded her conversation with Appellant
and a redacted video thereof was played at trial. During the conversation, Appellant
denied having social media on his laptop or cell phone but admitted he had a
“Grindr” account and the RodRoot69@gmail.com email address. He also admitted
not disclosing his email address to the registration compliance unit officer. He
admitted knowing the rule that he was required to register an email address and that


                                           4
the compliance unit officer explained to him that “he’ll get in trouble” if he did not
disclose his email.

      The State presented evidence in the form of a certificate of authenticity from
Google    certifying   that   an   individual   named     Rod       Root   created   the
RodRoot69@gmail.com email address on August 10, 2015. A digital analyst for the
Houston Forensic Science Center testified that he examined Appellant’s laptop and
cell phone, and his examination revealed that the RodRoot69@gmail.com email
address was used on Appellant’s cell phone and laptop.

      After the State rested its case, Appellant moved for a directed verdict arguing
that the State did not and could not prove that he failed to report his email address
within 7 days after his release from prison on July 28, 2015, because he did not create
his email address until August 10, 2015. The trial court denied Appellant’s motion
for directed verdict, and Appellant rested.

      A charge conference followed, of which part was conducted off the record.
During the charge conference, Appellant revisited his motion for directed verdict;
the trial court summarized the off the record discussions as follows:

      THE COURT: Off the record for about 15 minutes here, we’ve been
      discussing the law in regards to how — how the charging instrument
      didn’t specifically define how the seven-day requirement of registration
      wasn’t complied with. It just said within — it said from seven days in
      the penal institution, but it didn’t say how that could be complied with
      in any manner other than in the plain language.
                       *                  *                     *
      THE COURT: So you had revisited your motion for directed verdict
      in that regard by saying the State is — to use the vernacular — stuck
      with what they’ve pled, and since they didn’t plead how the seven-day
      rule was — seven-day requirement wasn’t complied with, other than
      their language of “upon the release from the penal institution,” even
      though it’s more specifically defined in the statute, that they are
      precluded then from arguing anything other than the plain language of
                                          5
      your charge, because there was no proof in regard to the plain language
      of your charge about the release from the penal institution, the directed
      verdict should be granted, and I’ve considered that. I don’t agree with
      counsel for the defense, and so I’m maintaining my denial of your
      motion for directed verdict. Okay.
      Now, in regards to that, the State has submitted a proposed charge in
      regards to section — Code of Criminal Procedure Article — Section
      62.051 regarding registration for a sex offender, and this is the proposed
      charge from the State. I’m going to read it. “A person who is required
      to register must register not later than the seventh day after the date on
      which the person is released from the penal institution. The person shall
      satisfy this requirement by reporting not later than the latter of: (1) the
      seventh day after the person’s arrival in the municipality or county; or
      (2) the first date the local law enforcement authority of the municipality
      or county by policy allows the person to register or verify registration,
      as applicable,” and that language comes from Article 62.051, Section
      (a)(1) and (2).
The trial court asked Appellant to respond to the State’s proposed instruction.
Appellant argued as follows:

      [DEFENSE COUNSEL]: My response is it would violate notice, it
      would violate due process because it substantially enlarges the manners
      in which the State could prove the case. We didn’t anticipate them
      changing the charge at this point in the game. It’s essentially an
      amendment of the indictment, and I don’t think that’s a proper jury
      charge.
      We would also cite Curry vs. State, S.W.3rd 394, 2000, a Court of
      Criminal Appeals case says, essentially, when it’s a statutory issue and
      they plead a particular manner and means, in which they have in this
      case, that they are stuck with it. And I think in this particular case —
      THE COURT: I don’t think this is manner and means. That’s where
      you and I — the Court and you and I disagree. . . . I don’t often have
      the opportunity to read this particular provision of law. It’s an often
      untried area of the law, but I think the way the Court reads it — I don’t
      have any case law offered by the State. But the way I read it is it’s a
      definition of what registering within the seven days means, that there
      are alternative ways that you can comply with that requirement, not that
      it’s a different manner and means. . . .

                                          6
      So, as a result of that, and I know you’re objecting to that, I think the
      jury has to be instructed about what the law is in regards to how
      registration within seven days of release from the penal institution is
      defined by the law.
      So that said, I’m going to overrule your objection.
                      *                    *                    *
      [DEFENSE COUNSEL]: And, Your Honor, I just want to put on the
      record that I’m afraid that this is going to encourage the jury to have
      the ability to have a fatal variance between what is pleaded and what’s
      proved at trial, and I think that that’s essentially what this is, an end run
      around, is the State’s obligation to plead and prove what is in the
      indictment, and now they are trying to go outside of the indictment and
      change it. I mean, even if you look at the —
      THE COURT: So you’ve said that, and you’ve said that very clearly.
      [DEFENSE COUNSEL]: I did not say that for the record.
      THE COURT: Yes, you have, and what your fear is, is not what the
      law is. What you fear the jury would do is not the law. What you’re
      saying is it’s a different manner and means, and because it’s a different
      manner and means, they cannot change it, that they are stuck with what
      they put in the indictment, and I’m telling you the Court does not
      interpret it that way. . . .
      [DEFENSE COUNSEL]: And I understand, and I just need to add that
      the date of the complaint makes it clear that they are not talking about
      that November date. We’re talking about the initial —
      THE COURT: August date. You said that, as well.
The State requested the jury charge also include an “on or about” instruction based
on its pleading. The trial court included the instruction over Appellant’s objection.
Appellant requested the court include a mistake-of-law affirmative defense
instruction in the charge because the forms Appellant was provided at his November
2, 2015 registration were outdated and had no place for Appellant to initial that he
had an email or provide his email address. The trial court included Appellant’s
requested instruction over the State’s objection.

      During his closing argument, Appellant focused on the charge’s application
                                           7
paragraph which stated that Appellant was required to provide his email address to
the local enforcement agency “within seven days after [his] release from the penal
institution.” Appellant argued “[t]his case is about seven days, seven days from the
release from of the penal institution.” Appellant insisted he could not have reported
an email address that was created more than seven days after his release from prison.
Appellant argued the jury could not find him guilty of failing to report an email
address within seven days of his release from prison when the email did not exist at
that time but was created later.

      The State in its closing argument asked the jury to read the application
paragraph together with other instructions provided in the charge. In particular, the
State argued that the requirement to register not later than the seventh day from the
release from a penal institution can be satisfied in two ways: “A person can satisfy
that seventh day requirement by reporting not later than the latter of the seventh day,
or the first date the local law enforcement authority of the municipality allows the
person to register.” The State argued that the law allows for the registration
requirement to be pushed back to the first day a local law enforcement authority
allows a person to register. According to the State, November 2, 2015 was the date
the local law enforcement authority allowed Appellant to register and, thus, that was
the actual registration date on which Appellant was required to report his email
address.

      A jury found Appellant guilty and the trial court assessed his punishment at
35 years’ confinement. Appellant filed a timely notice of appeal.

                                      ANALYSIS

      Appellant presents the following two issues in his appellate briefing:

      1) Whether the District Court reversibly erred in overruling Root’s
      objection that a constructive amendment/variance had been established

                                          8
      at the end of trial.
      2) Whether the evidence was sufficient to sustain the conviction.

I.    Legal Sufficiency and Variance

      We begin by addressing Appellant’s contention that the evidence is legally
insufficient to support his conviction in this case in light of his argument that there
is a material variance between his indictment and the evidence presented at trial.

      A.     Standard of Review and Governing Law

      Due process requires the State to prove every element of a crime beyond a
reasonable doubt. Cada v. State, 334 S.W.3d 766, 772-73 (Tex. Crim. App. 2011).
In a legal sufficiency review, we view all of the evidence in the light most favorable
to the verdict to determine whether any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Ramjattansingh v. State, 548 S.W.3d 540, 546 (Tex. Crim.
App. 2018). “As the Supreme Court recently made clear in Musacchio v. United
States, a reviewing court’s limited determination on sufficiency review does not rest
on how the jury was instructed.” Ramjattansingh, 548 S.W.3d at 546 (citing
Musacchio v. United States, 136 S. Ct. 709, 715 (2016)). Rather, a sufficiency
challenge “‘should be assessed against the elements of the charged crime, not against
the erroneously heightened command in the jury instruction.’”            Id. (quoting
Musacchio, 136 S. Ct. at 715).

      The Court of Criminal Appeals “set forth the modern Texas standard” for
ascertaining what the elements of the charged crime are in Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). Id. Thus, to determine whether the State
has met its burden to prove a defendant guilty beyond a reasonable doubt, we
compare the elements of the crime as defined by the hypothetically correct jury
charge for the case to the evidence adduced at trial. See Thomas v. State, 444 S.W.3d
                                          9
4, 8 (Tex. Crim. App. 2014); Malik, 953 S.W.2d at 240. A hypothetically correct
jury “charge would be one that accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or
unnecessarily restrict the State’s theories of liability, and adequately describes the
particular offense for which the defendant was tried.” Malik, 953 S.W.2d at 240.

      The “law as authorized by the indictment” means the statutory elements of the
offense as modified by the charging instrument. When a Texas statute lists more
than one method of committing an offense or more than one definition of an element
of an offense, and the indictment alleges some, but not all, of the statutorily listed
methods or definitions, the State is limited to the methods and definitions alleged.
Ramjattansingh, 548 S.W.3d at 547; Thomas, 444 S.W.3d at 8; see also Cada, 334
S.W.3d at 773-74. The State may not rely on any other statutorily listed methods or
definitions it did not plead in the indictment. Thomas, 444 S.W.3d at 8; Cada, 334
S.W.3d at 773-74.       Although a hypothetically correct jury charge does not
necessarily have to exactly track all of the allegations in the indictment, whether an
unproved allegation is to be included in the hypothetically correct jury charge is
determined by whether or not the variance between the allegation and proof is
“material.” Ramjattansingh, 548 S.W.3d at 547-48.

      A “variance” occurs when there is a discrepancy between the allegations in
the indictment and the proof offered at trial. Byrd v. State, 336 S.W.3d 242, 246
(Tex. Crim. App. 2011); see also Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim.
App. 2001). There are two types of variances in a legal sufficiency analysis:
material variances and immaterial variances. Thomas, 444 S.W.3d at 9. Immaterial
variances do not affect the validity of a criminal conviction, and a hypothetically
correct jury charge need not incorporate allegations that would give rise to only
immaterial variances.    Id.   But a “material” variance, one that prejudices a

                                         10
defendant’s    substantial   rights,   will    render   the   evidence     insufficient.
Ramjattansingh, 548 S.W.3d at 547. This happens when the charging instrument,
as written, (1) fails to sufficiently inform the defendant of the charge against him to
allow him to prepare an adequate defense at trial, or (2) subjects the defendant to the
risk of being prosecuted later for the same crime.

      The Court of Criminal Appeals has recognized three different categories of
variance:

      (1) a statutory allegation that defines the offense, which is either not subject
      to a materiality analysis, or, if it is, is always material; the hypothetically
      correct jury charge always will include the statutory allegations in the
      indictment;

      (2) a non-statutory allegation that is descriptive of an element of the offense
      that defines or helps define the allowable unit of prosecution, which is
      sometimes material; the hypothetically correct jury charge sometimes will
      include the non-statutory allegations in the indictment and sometimes will not;

      (3) a non-statutory allegation that has nothing to do with the allowable unit of
      prosecution, which is never material; the hypothetically correct jury charge
      will never include the non-statutory allegations in the indictment.

Id. In a sufficiency review, courts “tolerate variances as long as they are not so great
that the proof at trial ‘shows an entirely different offense’ than what was alleged in
the charging instrument.” Id. A material variance renders a conviction infirm, and
the only remedy is to render an acquittal. Thomas, 444 S.W.3d at 9.

      B.      Application

      The question here is whether the evidence is legally sufficient to support
Appellant’s conviction when (1) the indictment required the State to prove that

                                          11
Appellant failed to provide the identification of any online identifier established by
him within seven days after his release from the penal institution on July 28, 2015,
and (2) the evidence showed that Appellant had not established an online identifier
within seven days after his release (and therefore could not provide a nonexistent
online identifier). The State asserts the evidence is legally sufficient to prove
Appellant failed to report an online identifier not later than the seventh day after his
release because (1) the requirement to register not later than the seventh day after a
defendant is released from a penal institution can be satisfied (and the jury charge
instructed so) “by reporting not later than the later of . . . the seventh day after the
[defendant]’s arrival in the municipality or county; or . . . the first date the local law
enforcement authority of the municipality allows the [defendant] to register or verify
registration”; and (2) the State showed that Appellant established his online
identifier on August 10, 2015, but failed to provide it the first day the local law
enforcement authority allowed him to verify his registration on November 2, 2015.

        In determining whether the evidence was legally sufficient to support
Appellant’s conviction, we address the hypothetically correct jury charge for this
case.

        Appellant was charged with violating article 62.051(f), which provides:

        Not later than the seventh day after the date on which the person is
        released, a person for whom registration is completed under this chapter
        shall report to the applicable local law enforcement authority to verify
        the information in the registration form received by the authority under
        this chapter. The authority shall require the person to produce proof of
        the person’s identity and residence before the authority gives the
        registration form to the person for verification. If the information in the
        registration form is complete and accurate, the person shall verify
        registration by signing the form. If the information is not complete or
        not accurate, the person shall make any necessary additions or
        corrections before signing the form.


                                            12
Tex. Code Crim. Proc. Ann. art. 62.051(f). Following the statutory language in
article 62.051(f), the indictment in this case states:

       RODNEY LEE ROOT, hereafter styled the Defendant, heretofore on
       or about August 5, 2015, did then and there unlawfully, while a person
       with a reportable conviction for the offense of Possession of Child
       Pornography, and while knowing that he was subject to registration
       under the Texas sex offender registration program, and after not having
       provided the identification of any online identifier established or used
       by the defendant on the registration form, fail to timely report in person
       to the local law enforcement agency, namely, the City of Houston
       Police Department, and provide the online identifier that had been
       established by the defendant, namely RodRoot69@gmail.com, by
       failing to provide said information to said local law enforcement agency
       within seven days after the Defendant’s release from the penal
       institution.
Thus, the indictment required the State to prove that Appellant failed to provide the
identification of any online identifier he established within seven days after his
release from the penal institution on July 28, 2015. The actual jury charge allowed
the jury to find Appellant guilty if the State proved that Appellant failed to report his
online identifier “not later than the later of: (1) the seventh day after the person’s
arrival in the municipality or county; or (2) the first date the local law enforcement
authority of the municipality allows the person to register or verify registration, as
applicable.” 1

       However, the hypothetically correct jury charge for a violation of article
62.051(f) as alleged in this case requires proof of Appellant’s failure to provide the
identification of any online identifier he established within seven days after his
release from the penal institution on July 28, 2015. The hypothetically correct jury
charge does not allow the State to prove noncompliance with the statutorily


1
 These two time frames set out in the jury charge are found in article 62.051(a)(1) and (2). See
Tex. Code Crim. Proc. Ann. art. 62.051(a)(1), (2).
                                              13
mandated time element by expanding the time frame beyond the “seven days after
the Defendant’s release from the penal institution” on July 28, 2015 to November 2,
2015 — “the first date the local law enforcement authority of the municipality allows
the person to register or verify registration” as provided for in article 62.051(a)(2).
Extra language (specifically adding statutory elements from section 62.051(a)(1) and
(2) that are not contained in the indictment) is the kind of material variance that fits
in the first category of variance. The additional language in the charge given to the
jury are statutory allegations found in article 62.051(a)(1) and (2), but the State never
made these statutory allegations in its charging instrument and therefore failed to
provide constitutionally-mandated notice to Appellant. Appellant objected at trial
on fatal variance grounds and argued that he only had notice as provided in the
State’s indictment to prepare his defense.

      The hypothetically correct jury charge cannot include any statutory elements
found in other sections of the statute but not alleged in the indictment. See Cada,
334 S.W.3d at 773-74. The hypothetically correct jury charge may only include
those statutory elements that the State actually alleged in the indictment. See id.
(“before something may be an element of the offense in the hypothetically correct
jury charge, it must be ‘authorized by the indictment’”).               Therefore, the
hypothetically correct jury charge for this case for the violation of article 62.051(f)
would only contain statutory allegations as stated in the charging instrument and
require proof of Appellant’s failure to provide the identification of any online
identifier he established within seven days after his release from the penal institution
on July 28, 2015.

      Having set forth the hypothetically correct jury charge for the present case,
we next explain why we conclude the evidence in the record, viewed in a light most
favorable to the verdict, is insufficient to permit a rational factfinder to have

                                           14
determined that Appellant violated article 62.051(f). As clarified above, the State
was required to prove that Appellant failed to provide his online identifier to local
law enforcement within seven days after his release from the penal institution.
Appellant was released from the penal institution on July 28, 2015. He did not create
his online identifier until August 10, 2015. Therefore, it was impossible for him to
inform local law enforcement of his online identifier until August 10, 2015, which
is 13 days after his release from the penal institution. The State did not and could
not prove that Appellant failed to provide his email address within seven days of his
release —at the latest on August 4, 2015— when he did not establish his email
address until August 10, 2015. Id.

       “Under Jackson, the State must prove the statutory elements that it has chosen
to allege, not some other alternative statutory elements that it did not allege.” Cada,
334 S.W.3d at 776. Here, a material variance exists between the statutory allegations
in the indictment and the proof, rendering the evidence insufficient to sustain
Appellant’s conviction. Appellant properly requested a directed verdict arguing that
the State did not and could not prove that he failed to report his email address within
seven days after his release from prison on July 28, 2015, because he did not create
his email address until August 10, 2015. See id. at 774. Appellant is correct that the
evidence is legally insufficient to prove an essential element of the offense under
Jackson v. Virginia and he was therefore entitled to an acquittal. See id.

       Accordingly, we sustain Appellant’s legal sufficiency challenge. 2

                                       CONCLUSION

       We reverse the trial court’s judgment and render the judgment the trial court
should have rendered, an acquittal, because the evidence is legally insufficient to

2
 In light of our disposition, we need not address Appellant’s constructive amendment argument.
See Tex. R. App. P. 47.1.
                                             15
prove Appellant failed to report his email address to law enforcement within seven
days after his release from the penal institution. See Tex. R. App. P. 43.2(c).




                                       /s/    Meagan Hassan
                                              Justice


Panel consists of Justices Zimmerer, Spain, and Hassan.
Publish — Tex. R. App. 47.2(b).




                                         16